Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-25 in the reply filed on 1/18/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Although Applicants have not provided a formal PTO-1449 Form, the Examiner has graciously set forth the references on the PTO-892 Form including other references cited from the parent application, US Application Serial No. 15/888007. A copy of Canadian patent CA 2015027338 is present in the parent application. 

Specification
The disclosure is objected to because of the following informality: 
Applicants are advised to update the history of the application to reflect US Patent No. 10,864,547 on the first page of the specification.  It is suggested that Applicants insert on page 1 of the specification above “Background - Prior art”, --This application is a continuation of U.S. Application No. 15/888007, filed February 3, 2018, now U.S. Patent No. 10,864,547--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,864547. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent claim the same inventive concept to a touch-up paint kit for use in an external environment comprising at least the combined features of at least two paint  storage areas and at least two apertures connecting at least one of the paint storage areas to external atmosphere, the at least two apertures being openable and closeable and paint can be transferred from an external paint source to at least one of said paint storage areas of the touch-up paint kit.

Claim Objections
Claims 14-25 are objected to because of the following informality:
In claim 14, line 5, “closable” should be changed to --closeable--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15-17, it is unclear process recitations relating to the transfer of the paint further structurally limits the kit of claim 14?
In claim 17, Applicants use the term “means” (both instances) and it is unclear whether the means are recited in lieu of structure or that the “means” language is unnecessary.  If the “means” (both instances) do not cover structure (i.e., cap or cover, etc.) then the term “means” (both instances) should be removed.
In claim 18, line 1, Applicants recite a “wherein clause” with further limitation therein and it is suggested that “wherein” be replaced with --further comprising a top cap configured to seal,…--.  This language more clearly points out the additional limitation to the top cap.
In claim 19, Applicants recite a “wherein clause”, however, it is unclear whether the roller is a further structural limitation to the kit?  Clarification is necessary.  
 In claim 20, Applicants recite a “wherein clause” directed to the manner in which wet paint can be stored in the kit and it is unclear how this constitutes a further structural limitation? 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  In claims 15-17, Applicants recite process recitations relating to the transfer of the paint and such language does not further structurally limit the kit of claim 14.
In claim 19, Applicants recite that a wet roller can be stored in one of the storage areas, however, this does not constitute a structural limitation unless the kit further comprises a roller or the claim recites that one of the paint storage areas is configured to store a paint roller for re-use.   
In claim 20, Applicants recite that wet paint can be stored, however, this does not constitute a structural limitation unless the kit further comprises a source or supply of paint or the claim recites that one of the paint storage areas is configured to store a predetermined amount of paint.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ploufee (US2013/0068639).
Ploufee provides in a touch-up paint kit comprising at least two paint storage areas (1.e., 11, 12) and at least two apertures at the top of areas (at least one shown, 6) connecting at least one of said paint storage areas to external atmosphere, the at least two apertures are openable and  closeable wherein a user can transfer paint from an external paint source to at least one of said paint storage areas of said touch-up paint kit upon removal of the lid [0037-0039].
The process limitations of claims 15-17 have been given no patentable weight.
Regarding claim 18, top cap or the lid [0037] will seal said paint storage areas for indefinite storage of paint.
Regarding claim 19, the interior of the Ploufee kit provides for storage area capable of storing a predetermined sized roller.
The process limitation of claim 20 has been given no patentable weight.
Regarding claim 21, top cap or the lid [0037] will seal said paint storage areas for indefinite storage of paint, however, this lid can be opened or closed via crankpin (21) and/or fastener(s) (24).

Claims 14-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summons et al (US2014/0319166).
Summons provides a colored sealant kit comprising at least two paint or sealant storage areas (1.e., 12, 20) and at least two apertures at the top of areas, the storage areas being covered or sealed [0044], at least one storage areas connected to external atmosphere, the at least two apertures are openable and  closeable wherein a user can transfer paint or colored sealant from an external paint source to at least one of said storage areas of said kit upon removal of the lid [0039-0040].

Regarding claim 18, top cap or the lid will seal said storage areas [0044] for indefinite storage of paint.
The process limitation of claim 20 has been given no patentable weight.
Regarding claim 21, top cap (40, [0049]) or the lid [0037] will seal said paint storage areas for indefinite storage of paint, however, the cap or lid would be opened or closed manually.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a paint kit for a golf ball:  Boylan et al (US 1,805,801).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/26/2022